Citation Nr: 0841010	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from July 1962 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for asbestosis.  
The evidence shows that in August 2001, G.H.M. noted that on 
the basis of the medical history review, which is inclusive 
of a significant occupational exposure to asbestos dust, 
physical exam and chest radiograph, there is a diagnosis of 
asbestosis established within a reasonable degree of medical 
certainty.  In his asbestos questionnaire, the veteran 
reported that he was a boiler repairman in service and 
exposed to asbestos from 1962 to 1964.  He reported working 
as an auto mechanic post service.  He further reported 
smoking since 1973 and some post service asbestos exposure.  
In a March 2004 VA compensation and pension examination it 
was noted that the veteran was diagnosed with asbestosis and 
mesothelioma about three years ago and that he has slowly 
progressive shortness of breath.  Heavy smoker with mild COPD 
was noted.  No acute lung disease was shown in March 2004.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board finds that a VA opinion is necessary to decide the 
veteran's claim for service connection for asbestosis.  It 
appears that in August 2001 the veteran was diagnosed with 
asbestosis.  The Board finds that an opinion is necessary to 
determine if the veteran has asbestosis and, if so, whether 
any currently shown disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be informed that if 
he has been diagnosed with mesothelioma, 
he must submit all evidence that supports 
the diagnosis.  He should submit copies of 
all X-ray reports, CAT scans, MRIs and 
pathology reports.

2.  The veteran should be afforded a VA 
examination to ascertain whether he has 
asbestosis.  Prior X-ray findings should 
be re-read.  The examiner should establish 
whether there is evidence of chronic 
disease to include, asbestosis, 
mesothelioma, fibrosis or an increase in 
interstitial markings.  Each must be ruled 
in or out.  (An X-ray report that only 
concludes normal shall be returned as 
inadequate.)

The examiner should provide an opinion 
regarding whether the veteran has 
asbestosis, mesothelioma or any other lung 
disease, and if so, whether such current 
disability is causally related to service.  
The presence or absence of asbestosis must 
be clearly ruled in or out and there must 
be an explanation of the reasoning.

3.  After the development requested above 
has been completed to the extent possible, 
the AOJ should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




